Citation Nr: 1717876	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle disability. 

2. Entitlement to an evaluation in excess of 20 percent for residuals of a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.

By an April 2010 decision, the RO denied the claim of entitlement to service connection for the Veteran's right ankle sprain (also claimed as arthritis), as well as the claim for an increased evaluation for residuals of left ankle disabilities beyond the current 20 percent rating.  The Veteran submitted a notice of disagreement (NOD) in January 2011; a statement of the case (SOC) was issued in June 2012 and a VA Form 9 was received in August 2012.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Video Conference Hearing.  A transcript is associated with the claims file.

In July 2015, the Board remanded the claims for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability, and entitlement to an increased rating for residuals of his left ankle disability, currently rated as 20 percent disabling.

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As an initial matter, in its July 2015 remand, the Board requested that a VA examiner address whether the Veteran's right ankle disability (diagnosed as degenerative arthritis) was caused or aggravated by the service-connected left ankle disability.  A VA medical opinion was subsequently procured in October 2015, at which time the VA examiner addressed proximate causation, but did not provide an opinion as to aggravation. See 38 C.F.R. § 3.310 (b)(Aggravation of nonservice-connected disabilities); see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  A remand is required to address this deficiency. 

With respect to direct service connection, as noted in the Board's prior remand, service treatment records (STRs) reflect that the Veteran was treated for multiple right ankle sprains during active duty.  December 1982 service treatment records reflect that he suffered a right ankle sprain, noting that the trauma was an "inversion injury" affecting the "malleolus." See December 1982 Emergency Care and Treatment.  Thereafter, in May 1983 the Veteran was seen for a "painful right ankle," noting the "medial malleolus" as the affected area. See May 1983 Chronological Record of Medical Care.  The Veteran's June 1983 temporary restrictive duty release form indicates a diagnosis of "chronic injury right ankle." See June 1983 Physical Profile Serial Report.

Following service, a January 2011 VA x-ray report of the right ankle noted small corticated ossific fragments to right medial malleolus "likely a sequela of old trauma with superimposed mild tibiotalar degenerative changes."  

Most recently, an April 2015 VA x-ray report again showed ossification at the medial malleolus that "may be related to trauma" with minimal degenerative change at the tibiotalar joint. 

In its July 2015 remand, the Board expressly noted that the examiner's discussion of the relationship between the Veteran's current right ankle medial malleolus bone chips (or, ossific fragments) and his in-service injuries to the right ankle medial malleolus would be of considerable assistance to the Board.  The October 2015 VA examiner provided a negative nexus opinion, largely based on what he characterized "minor strains" in-service.  The October 2015 examiner did not, however, discuss any of the pertinent in-service findings related to the documented right malleolus injury; nor did he address any of the post-service x-ray findings citing old or previous trauma to the right ankle (medial malleolus).  

Because VA undertook to provide an examination to evaluate the Veteran's asserted right ankle disability, to include the potential relationship between any such disability and his active service and/or service connected left ankle disability, the Board must ensure that such an examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, an addendum opinion is warranted here. 

Furthermore, subsequent to the October 2015 VA examination, the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the Veteran's claims file reveals that the previous VA examination reports from October 2015 and May 2010 do not include findings for both active and passive ranges of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing. 

Therefore, as the previous examination reports contain inaccurate information per the Veteran's allegations and do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim relating to the service-connected left ankle.  

In addition to the Correia deficiency, the July 2015 remand instructed the VA examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5283 (tarsal, or metatarsal bones, malunion of, or non-union of).  The October 2015 examiner did not do so.  Accordingly, a remand is required to correct this deficiency.   

Lastly, the Veteran's VBMS e-folder reflects that his Vocational Rehabilitation (VRE) records are currently "pending scanning" for inclusion in the electronic claims file.  As these records could be relevant to the Veteran's claims, and as the appeal is already being remanded for the reasons discussed above, the Board finds that the RO or the Appeal Management Office (AMO) should request the expedited scan of the VRE folder upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. 

2. Take the appropriate actions to expedite the scanning of the Veteran's Vocational Rehabilitation folder for inclusion in VBMS.  

3. Return the October 2015 Ankle Conditions DBQ examiner for an addendum opinion concerning the nature and etiology of the claimed right ankle disability.  If that examiner is not available, the requested information should be obtained from a similarly qualified examiner.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this Remand.  The examiner must specify in the report that these records have been reviewed. 

The examiner is requested to answer the following:

(a) Is it at least as likely as not that any currently diagnosed disorder of the right ankle, to include ossific fragments to right medial malleolus and mild tibiotalar degenerative changes (identified on April 2015 and January 2010 VA x-ray reports), had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's history of right ankle sprains in-service in 1982 and 1983, and/or the December 1982 "inversion injury" affecting the "malleolus"? 

* In answering this question, the examiner must discuss the following:

(i) the relationship, if any, between the Veteran's current right ankle medial malleolus bone chips (or, ossific fragments) shown on x-ray in April 2015 and January 2010, and his in-service injuries to the right ankle medial malleolus; 

(ii) the January 2011 VA x-ray report of the right ankle noting small corticated ossific fragments to right medial malleolus "likely a sequela of old trauma with superimposed mild tibiotalar degenerative changes." (Emphasis added). 

(iii) the April 2015 VA x-ray report showing ossification at the medial malleolus that "may be related to trauma" with minimal degenerative change at the tibiotalar joint. (Emphasis added). 

(b) Is it at least as likely as not that that any currently diagnosed right ankle disability is either proximately due to, or aggravated by the service-connected left ankle disability? 

If aggravation is found, the examiner should determine: (i) the baseline manifestations of the Veteran's right ankle disability; and (ii) the increased manifestations that are proximately due to the Veteran's service-connected left ankle disability. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. Schedule a new examination to evaluate the severity of the service-connected left ankle disability.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this Remand.  The examiner must specify in the report that these records have been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail.

(a) The examiner must test the range of motion of the Veteran's left ankle.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(c) The examiner should also discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5283.  The examiner must indicate whether the Veteran has malunion or nonunion of the metatarsal bones that is moderately severe, severe, or results in actual loss of use of the ankle. The pertinent rating criteria must be provided to the examiner. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




